
	
		III
		109th CONGRESS
		2d Session
		S. RES. 609
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Burr (for himself,
			 Mr. Alexander, and
			 Mr. Isakson) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the children’s charities,
		  youth-serving organizations, and other nongovernmental organizations committed
		  to enriching and bettering the lives of children and designating the week of
		  September 24, 2006, as Child Awareness Week.
	
	
		Whereas the children and youths of the United States
			 represent the future of the United States;
		Whereas numerous individuals, children’s organizations,
			 and youth-serving organizations that work with children and youths on a daily
			 basis provide invaluable services that serve to enrich and better the lives of
			 children and youths;
		Whereas by strengthening and supporting children's and
			 youth-serving charities and other similar nongovernmental organizations and by
			 encouraging greater collaboration among these organizations, the lives of many
			 more children may be enriched and made better;
		Whereas heightening people's awareness of and increasing
			 the support by the United States for children and youth-serving organizations
			 that provide access to healthcare, social services, education, the arts,
			 sports, and other services will help to improve the lives of children and
			 youths;
		Whereas September is a time when parents, families,
			 teachers, school administrators, and others increase their focus on preparing
			 children and youths of the United States for the future as they begin a new
			 school year and it is a time for the people of the United States as a whole to
			 highlight and be mindful of the needs of children and youths;
		Whereas Child Awareness Week, observed in
			 September, recognizes the children’s charities, youth-serving organizations,
			 and other nongovernmental organizations across the United States for the work
			 they do to improve and enrich the lives of children and youths of the United
			 States; and
		Whereas a week-long salute to children and youths is in
			 the public interest and will encourage support for these charities and
			 organizations that seek to provide a better future for the children and youths
			 of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of September 24, 2006, as Child Awareness Week;
			(2)recognizes with
			 great appreciation the children’s charities and youth-serving organizations
			 across the United States for their efforts on behalf of children and youths;
			 and
			(3)calls on the
			 people of the United States to—
				(A)observe the week
			 of September 24, 2006, by focusing on the needs of the children and youths of
			 the United States;
				(B)recognize the
			 efforts of children’s charities and youth-serving organizations to enrich and
			 better the lives of the children and youths of the United States; and
				(C)support the
			 efforts of the children’s charities and youth-serving organizations of the
			 United States as an investment for the future of the United States.
				
